In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Nassau County, entered February 19, 1976, which, after a hearing, (1) granted the petitioner wife’s application to enforce the provisions for child support contained in a judgment of divorce and (2) denied his application for a downward modification of the said child support provisions. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for further proceedings in accordance herewith. It appeared at the hearing that the husband’s present income was too low to justify the support provisions contained in the judgment of divorce. However, the husband, who appeared pro se, was unprepared to prove a change in circumstances. On the record herein, he should be given the opportunity to present such proof at a new hearing. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.